DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason W. Croft – Reg. No. 65,195 on 5/17/2021.
The application has been amended as follows: 
Regarding claim 10, -- ; -- has been added after “frequency” in line 10; and “the transmit signal” has been changed to -- the upstream signal -- in lines 11-12.

Regarding claim 13, “the transmit signal” has been changed to -- the upstream signal -- in line 2.

Allowable Subject Matter
Claims 1-7, 9-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a cable modem supporting full duplex operation comprising a transmit circuitry to transmit signal; and a receive circuitry to process a receive signal from a hybrid fiber coaxial network; wherein the receive circuitry includes a switchable analog filter to filter the receive signal; and a first digital compensation filter configured to compensate a difference in frequency response in a specific frequency band due to switching of the switchable analog filter, wherein timing of switching of the switchable analog filter and reconfiguration of the first digital compensation filter are controlled such that effects of the switching and reconfiguration occur at the same. Closest prior art, Filipovic in view Lord, discloses a cable modem supporting full duplex operation comprising a transmit circuitry to transmit signal; and a receive circuitry to process a receive signal from a hybrid fiber coaxial network; wherein the receive circuitry includes a switchable analog filter to filter the receive signal; and a first digital compensation filter configured to compensate a difference in frequency response in a specific frequency band due to switching of the switchable analog filter. However, prior art of record fails to 
Regarding claims 2-7, and 9:
Claims 2-7 and 9 are allowed as being dependent on claim 1.

Regarding claim 10:
Claim 10 is drawn to a method of compensating an effect of filter switching in a full duplex cable modem comprising sending an upstream signal; receiving a downstream signal; filtering a the downstream signal with a switchable analog filter; processing the downstream signal with a first digital compensation filter in a digital domain to compensate a difference in frequency response of the switchable analog filter in a specific frequency band; generating an adjacent channel interference cancellation signal based on the upstream signal; processing the ACI cancellation signal with a second digital compensation filter to impose the same difference in frequency response; and combining the ACI cancellation signal with the downstream signal. Closest prior art, Filipovic in view Lord, discloses a method of compensating an effect of filter switching in a full duplex cable modem comprising sending an upstream signal; receiving a downstream signal; filtering a the downstream signal with a switchable analog filter; processing the downstream signal with a first digital compensation filter in a digital domain to compensate a difference in frequency response of the switchable analog filter in a specific frequency band. However, prior art of record fails to disclose either alone or in combination the details of generating an adjacent channel interference cancellation signal based on the upstream signal; processing the ACI cancellation signal with a second digital compensation filter to impose the same difference in frequency response; and combining the ACI cancellation signal with the downstream signal, as claimed in claim 10, in combination with each and every other limitation in the claim. 
Regarding claims 12-18:
Claims 12-18 are allowed as being dependent on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633